Mr. Justice Bbeese delivered the opinion of the Court: This was case, for slander, brought by Sarah B. Dixon, plaintiff, and against William W. Wallace, defendant. There were two counts in the declaration, and the general issue and three special pleas were pleaded. A trial was had, and a verdict rendered for the plaintiff, for one thousand dollars, one half of which was remitted by plaintiff. The point is made, on this appeal by the defendant, that the proofs do not sustain the charge in the several counts of the declaration, nor in either of them. We have examined the declaration and the evidence in connection therewith, and fail to find the charge sustained. The substance of the words charged must be proved. Proof of similar or equivalent words is not sufficient, as this court has often held. Slocumb v. Kuykendall, 1 Scam. 187; Sanford v. Gaddis, 15 Ill. 228; Baker et al. v. Young, 44 id. 42; and other cases. The allegations and proofs must coincide. Here, there is a wide departure, and the judgment must be reversed and the cause remanded. Judgment reversed.